United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   April 9, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 02-41430
                          Summary Calendar



EDUARDO RIVERO-PROENZA,

                                     Petitioner-Appellant,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL;
DORIS MEISNER; KATHLEEN HAWK; ERNEST V. CHANDLER,

                                     Respondents-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                        USDC No. 1:01-CV-12
                       --------------------

Before JOLLY, HIGGINBOTHAM, AND DAVIS, Circuit Judges.

PER CURIAM:*

     Eduardo Rivero-Proenza, an excludable alien who arrived in

the United States in the 1980 Mariel boatlift from Cuba, appeals

the district court’s dismissal of his 28 U.S.C. § 2241 petition,

in which he sought removal from the United States and challenged

the conditions of his confinement.   Rivero contends that he is

not asserting a right to parole or challenging the duration of

his confinement per se.   Instead, he argues that his continued


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-41430
                                 -2-

confinement is unlawful in light of the fact that he has

designated a place he can be removed to without objection from

anyone.   Additionally, Rivero argues that the district court

erred in dismissing his remaining claims for failure to exhaust

his administrative remedies.

     To the extent Rivero claims any right to parole or

challenges the duration of his detention per se, he is not

entitled to relief.    See Gisbert v. U.S. Atty. Gen., 988 F.2d

1437, 1439 (5th Cir. 1993), amended by Gisbert v. U.S. Atty.

Gen., 997 F.2d 1122 (5th Cir. 1993).    The district court did

indeed err by not addressing Rivero’s claim concerning his

continued detention; however, the error was harmless because

Rivero’s claim is frivolous.

     Rivero’s conditions of confinement claim is not cognizable

in a 28 U.S.C. § 2241 proceeding.    Claims concerning the

conditions of confinement should be brought in a 42 U.S.C. § 1983

action and not in a 28 U.S.C. § 2241 proceeding.      See Martinez

v. Texas Ct. of Crim. Appeals, 292 F.3d 417, 420 (5th Cir.),

cert. denied, 122 S. Ct. 1992 (2002).      An inmate is required to

exhaust his administrative remedies prior to filing a 42 U.S.C.

§ 1983 claim.   42 U.S.C. § 1997e.   The record in this case

reveals that there is an administrative remedy procedure in place

to address Rivero’s grievances and that he did not avail himself

of that procedure.    Therefore, the district court properly
                          No. 02-41430
                               -3-

dismissed Rivero’s claims concerning the conditions of his

confinement for failure to exhaust his administrative remedies.

     In light of the foregoing, Rivero’s request for appointment

of counsel on appeal is denied.

     JUDGMENT AFFIRMED; MOTION DENIED.